Citation Nr: 1619573	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for chronic scrotal and inguinal pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection and assigned 10 percent evaluations effective from the date of the Veteran's claim.

The Veteran was scheduled for a hearing before the Board in November 2012; however, he failed to report for that proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause for not being present. Accordingly his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C F R § 20.704(d) (2015).

In March 2015, the Board remanded the claims for new VA examinations which the Veteran underwent in August 2015.  The Board finds that the RO substantially complied with the prior remand directives and a new remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbosacral strain has been productive of painful motion, forward flexion of the thoracolumbar spine greater than 60 degrees; the evidence does not demonstrate favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  Throughout the appeal period, the Veteran's scrotal and inguinal pain has been manifested by pain in the right testicle and awakening to void two times per night; the evidence does not demonstrate voiding dysfunction necessitating the wearing of absorbent materials, daytime voiding interval between one and two hours or awakening to void three to four times per night, urinary retention requiring intermittent or continuous catheterization, or recurrent urinary tract infections.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial rating in excess of 10 percent for chronic scrotal and inguinal pain have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 
In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records. The Veteran was also afforded VA examinations in July 2011 and August 2015 in connection with the claims on appeal. The examinations are adequate as they provided all the necessary information to rate the Veteran's disabilities under the relevant diagnostic codes.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service- connected conditions since he was last examined in August 2015. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4 .1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code (DC) 5237. 

Pursuant to this formula, an evaluation of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. 38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis). See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 . Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's scrotal and inguinal pain is rated under the provisions of 38 C.F.R. § 4.115b, DC 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland. Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115b, DC 7527 (2015).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  When rating for urine leakage, a 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day. A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day. A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.
  
When rating for urine frequency, a 10 percent rating is warranted when there is a daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night. Id. .

When rating for obstructed voiding, a 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; and/or stricture disease requiring periodic dilatation every 2 to 3 months. A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization. Id. 

When rating for urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year), and/or requiring continuous intensive management. Otherwise, rate as renal dysfunction.

The Board has also considered the rating criteria for the ilio-inguinal nerve; however, under Diagnostic Code 8530, a noncompensable rating is assigned for mild or moderate paralysis of the ilioinguinal nerve, while a maximum 10 percent rating is assigned for severe to complete paralysis of the ilio-inguinal nerve. As such, the currently assigned 10 percent rating would contemplate severe to complete paralysis. 

III.  Analysis

a. Lumbar Spine

Service connection for lumbosacral strain was granted in an August 2008 rating decision.  A 10 percent evaluation was assigned based on the results of an April 2008 VA examination.  At the examination, the Veteran was examined for right side low back pain radiating to the buttocks.  The Veteran reported he had chronic low back pain, described as an ache associated with chronic right testicular pain, described as sharp.  The Veteran indicated tightness in his back after sitting more than 30 minutes or lifting more than 20 pounds.  He denied back spasms, weakness, weight loss, fevers, malaise, dizziness, visual disturbances, bladder complaints, bowel complaints and erectile dysfunction.  It was noted the Veteran had normal upright posture and gait.  Forward flexion was to 70 degrees with pain beginning at 50 degrees.  Extension was to 20 degrees.  Left and right lateral flexion and rotation were all to 30 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance following three repetitions.  A MRI showed normal alignment of the spine.  At the L4-L5 level, there was minimal disc bulge seen without causing any significant canal stenosis or neural foramen narrowing.  The impression was minimal degenerative disc disease at L4-L5.  Otherwise, the MRI was unremarkable.

In September 2009, the Veteran testified at the RO before a Decision Review Officer.  He indicated that pain in his back limited his ability to sit in class or drive distances.  He indicated pain shooting through his right buttocks to the leg and numbness and tingling in the right foot.  He indicated no longer running, riding horses or dirt bikes and no longer working as an EMT or paramedic because he could not lift patients.  

In December 2009, the Veteran underwent another VA examination.  Normal gait was noted as well as normal curvature and appearance of the spine.  Range of motion was flexion to 80 degrees, with pain between 60 degrees and 80 degrees, extension to 20 degrees, with pain from 10 degrees to 20 degrees, and left and right lateral flexion and rotation to 30 degrees, with pain at 30 degrees.  No additional loss of range of motion was seen with repetitive use.  No incapacitating episodes were documented.  There was objective evidence of painful motion, but no muscle spasms, guarding, tenderness or atrophy.  Neurological examination was normal.

In April 2010, the RO continued the 10 percent rating in a statement of the case.

Thereafter, in July 2011, the Veteran underwent an additional examination.  He sought evaluation for right lower extremity tingling and gait impairment.  His neurological examination was normal with the exception of a subjective complaint of less sensitivity on the dorsomedial aspect of the right foot.  Forward flexion was to 90 degrees, with pain beginning at 60 degrees, extension was to 10 degrees with pain beginning at 10 degrees, left and right lateral flexion and rotation were to 30 degrees.  It was noted there was no muscle spasm, no guarding or localized tenderness with preserved spinal contour, and normal gait.  Ankylosis was not found.  Additional loss of range of motion upon repetition was not noted.

An EMG/NCS dated in December 2011 was negative for objective evidence of radiculopathy in the right lower extremity.  

In March 2015, the claim was remanded for another examination which took place in August 2015.  The Veteran indicated a sharp stabbing pain running down the back of his right leg to above the knee when he was very active.  He indicated stiffness when getting up.  Initial range of motion was noted to be abnormal or outside of normal range; however, forward flexion was to 90 degrees, extension was to 20 degrees, right and left lateral flexion and rotation was to 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions; there was no additional loss of function or range of motion thereafter.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joints or soft tissue.  Guarding or muscle spasm was denied.  There was no evidence of ankylosis, neurologic abnormalities or IVDS.  It was noted the pain was worse when the Veteran was active.  The examiner explained there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted the Veteran did not show signs or symptom due to radiculopathy.

The Board finds that throughout the appeal period, the evidence does not reflect entitlement to a rating in excess of 10 percent.  In order to receive a 20 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The medical evidence of record does not demonstrate such limitation.  In addition, there is no evidence of an abnormal gait or abnormal spinal contour.  In addition, there is no evidence of record of favorable or unfavorable ankylosis of the spine or incapacitating evidence caused by the lumbosacral strain. Finally there is no objective evidence that there are separate neurological findings that would warrant a separate rating.  

The Board acknowledges the Veteran's complaints of pain as well as the Veteran's reported difficulties with activities of daily living, to include exercising.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38.  There has to be additional disability beyond that reflected by the measured limitation of motion.  Upon careful consideration of the evidence, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204 -06.  The 10 percent rating is compensating him for limitation caused by his symptoms, to include pain.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for lumbosacral strain, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

b.  Chronic Scrotal & Inguinal Pain

As to the chronic scrotal and inguinal pain, the Veteran was granted disability severance for the condition following a Medical and Physical Evaluation Board in 2007.  At a VA examination in April 2008, tenderness of the right lower aspect of the testes and genital area was noted.  In the August 2008 rating decision, the RO granted a 10 percent initial rating generally based on the need for long-term management of the condition.  

In a January 2009 VA treatment record, it was mentioned that the Veteran possibly had inflammation of the ilio-inguinal nerve when he was a flight medic with his harness equipment; however, it was noted that there was an unclear etiology of his right calf/toe numbness/tinging, as there was no evidence of nerve root compression on MRI.

In September 2009, the Veteran testified at the RO at a hearing before a Decision Review Officer.  He testified that lawn work caused severe pain in the right testicle.  He indicated the pain would wake him at night.  It was noted that the pain was severe and he took a lot of pain medications to help take the edge off.  

At a December 2009 VA examination, the Veteran reported pain and pressure on his right testicle.  He indicated the pain was worse with strenuous exercise, heavy lifting and sit-ups.  The Veteran reported that he wet the bed once 8 months previously and had dribbling during urination.  He indicated he had to change his pants once every other day, but he did not use pads.  It was noted the Veteran did not have recurrent urinary tract infections and had not been hospitalized for his condition. 

VA treatment records dated in April 2010 indicate the Veteran presented with six months of intermittent post-void dribbling.  Cystoscopy was essentially normal. 

In an April 2010 statement of the case, the RO considered evaluating the Veteran's disability under the rating criteria for peripheral nerves, analogous to paralysis/neuralgia/neuritis of the ilio-inguinal nerve.  A 10 percent evaluation was continued as the maximum possible evaluation possible for impairment of that nerve.

In July 2011, the Veteran underwent another VA examination.  It was noted he had some incontinence and leaked twice a day with dribbling after voiding.  He indicated he did not wear a pad, but he had to change his underwear 1 to 2 times a day.  It was noted he had scrotal and inguinal pain of unclear etiology causing mild functional impairment at baseline and moderate with flare-ups.  It was noted he had urinary symptoms of frequency, nocturia and dribbling that caused mild functional impairment.  It was noted he was attending school full time.

In March 2015, the Board remanded the claim for another VA examination which took place in August 2015.  The Veteran complained of heavy pressure on his testicle and pain that was worse with exercise.  It was noted there was no renal dysfunction.  Voiding dysfunction, to include nocturia x2, occasional delayed emptying and dribbling was indicated.  It was noted pain was intensified by activity and that when his work required a lot of walking and moving around, the pain would slow him down and he would occasionally have to curtail the amount of work done.

In order to warrant a rating in excess of 10 percent, the evidence would have to show the Veteran required the wearing of absorbent materials, that he was voiding between one and two hours during the day or awakening to void three to four times per night, experiencing urinary retention requiring intermittent or continuous catheterization or having recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization.  The evidence does not show such symptoms at any time during the rating period.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for scrotal and inguinal pain, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

III.  Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's lumbosacral strain or scrotal and inguinal pain.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology shown by the evidence.  The Veteran has painful motion in the back and some limitation of motion; he also has pain his in his right testicle and nocturia, although his voiding does not require the wearing of absorbent materials.  His symptoms are contemplated by the assigned diagnostic codes as described above.  See 38 C.F.R. §§ 4.59, 4.71a, 4.79, DCs 5202, 6080 (2015); 4.84, DC 6003 (2008).  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Accordingly, there is no basis for referral of either claim for extraschedular consideration and referral is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for depressive disorder, with sleep impairment, lumbosacral strain, iliotibial band syndrome of the right knee, left knee strain, tinnitus, chronic scrotal and inguinal pain, migraine headaches and allergic rhinitis.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, there is no evidence that the Veteran is unable to maintain substantially gainful employment due to his lumbosacral strain or scrotal and inguinal pain.  During the pendency of the appeal, it was noted that the Veteran was a fulltime biomedical engineering student ultimately obtaining his bachelor's degree in biomedical engineering and his master's degree in biomechanics in 2014.  Information of record dated in November 2015 indicates that the Veteran now works fulltime as a development engineer.  Accordingly, the Board finds that a claim for a TDIU has not been raised by the record, and no further action pursuant to Rice is necessary. 










							(Continued on the next page)

ORDER

An initial disability rating in excess of 10 percent for lumbosacral strain is denied.

An initial disability rating in excess of 10 percent for chronic scrotal and inguinal pain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


